Case: 4:16-cv-02163-CDP Doc. #: 277 Filed: 10/09/20 Page: 1 of 5 PageID #: 5265




Geordie Duckler, OSB #873780
9397 SW Locust St.
Tigard, Oregon 97223
Telephone: (503) 546-8052
Facsimile: (503) 241-5553
geordied(anima11awpractice.com
Attorney for Plaintiff and Counter-Defendant Andrew Sawyer


                         llT THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


                                                 )
MISSOURI PRIMATE FOUNDATION, et.                 ) Case no. 4:16 CV 2163 CDP
al.,
                                                     COUNTER-DEFENDANT ANDREW
        Plaintiffs and Counter-Defendants,           SAWYER’S FRCP 60(b)(5) MOTION TO
                                                 )   MODIFY ORDER; MEMORANDUM OF
  VS.                                                POINTS AND AUTHORITIES IN SUPPORT
                                                 )
                                                 )
PEOPLE FOR THE ETHICAL TREATMENT)
OF ANIMALS, INC., et. al.,      )
        Defendant and Counter-Plaintiff.
                                                 )
        Plaintiff and Counter-Defendant Andrew Sawyer (“Sawyer”) hereby moves, pursuant to

Fed.R.Civ. P. 60(b)(5), to modify that portion of the Court’s Memorandum and Order dated

August 24 which orders that Andrew Sawyer “must confer with counsel for Counterclaim

Plaintiff PETA and facilitate, cooperate with, assist with, and otherwise lend any support

necessary to effectuate the transfer of Joey...”, such modification to be a removal of that specific

portion of the Order. Sawyer provides the following memorandum of points and authorities in

support:
Case: 4:16-cv-02163-CDP Doc. #: 277 Filed: 10/09/20 Page: 2 of 5 PageID #: 5266




I. Procedural Background

        First, on August 24, 2020, this Court issued a Memorandum and Order which stated in

relevant part at pp. 4-5:

        “. .   .if Counterclaim Defendant Andrew Sawyer is unable to transfer the chimpanzee

“Joey”. Sawyer must confer with counsel for Counterclaim Plaintiff PETA and facilitate,
        . .




cooperate with, assist with, and otherwise lend any support necessary to effectuate the transfer of

Joey...”

        Second, on October 7, 2020, defendant and counter-claimant PETA (“PETA”) then made

a remarkable concession at page 12 of its COUNTERCLAIM PLAINTIFFS’ MEMORANDUM

IN OPPOSITION TO COUNTERCLAIM DEFENDANT ANDREW SAWYER’S REQUEST

FOR CLARIFICATION in saying that “Under these circumstances, transferring or facilitating

the transfer of Joey would add “little or nothing to the sum total” of what is already known about

Joey’s ownership. Similarly, compliance with the Transfer Order would add “little or nothing to

the sum total” of what is already known about Joey’s present location.”

       This motion to modify the order follows.

II. Applicable Law

       PETA’s explicit admission undeniably now moots the efficacy and necessity of the

portion of the Court’s order directly commanding that Sawyer provide such information and

assistance to PETA.

       Fed.R.Civ. P. 60(b)(5) states that, “On motion and upon such terms as are just, the court

may relieve a party    ...   from a final judgment   ...   [ifj it is no longer equitable that the judgment

should have prospective application.” Fed.R.Civ.P. 60(b)(5). The district courts have the

authority under Rule 60(b)(5) to modify an order when changed circumstances have caused it to



                                                           2
Case: 4:16-cv-02163-CDP Doc. #: 277 Filed: 10/09/20 Page: 3 of 5 PageID #: 5267



be unjust or unnecessary. Prudential Ins. Co. of Am. v. Nati Park Med. Ctr., Inc., 413 F3d 897,

903 (8th Cir 2005). Additionally, an order that has prospective effect may be revocable under

Fed.R.Civ.P. 60(b)(5) on proof of a “sincere and timely change of attitude”. See, Stephen L.

LaFrance Holdings, Inc. v. Sorensen, 283 FRD 499 (ED Ark 2012).
                                           th
                                           24
       The portion of the Court’s August        Order at issue here certainly has “prospective

application” within the meaning of Fed.R.Civ.P. 60(b)(5) since it is executory and involves

supervision of Sawyer’s changing conduct or conditions. In re Racing Servs., Inc., 571 F3d 729

(8th Cir 2009). Since the Court enjoys the traditional power of every court of equity to modify its

decree in the light of changed circumstances, then PETA’s recently revealing concession that it

now knows about Joey’s present location, clearly undermines the propriety of that portion of

the order being enforced.

       The concession discloses a significant change in factual conditions that renders continued

enforcement of the portion against Sawyer to provide information or assistance as both moot and

detrimental to the public interest by commanding actions that are now clearly unnecessary in

light of a party’s admitted knowledge. Home v. Flores, 557 US 433, 129 5 Ct 2579, 174 L Ed 2d

406 (2009); see, Ben Hur Const. Co. v. Goodwin, 116 FRD 281 (ED Mo 1987), affd sub

nom. Ben Hur Const. v. Goodwin, 855 F2d 859 (8th Cir 1988) (rule applies to change in

conditions that makes continued enforcement inequitable); Nyberg v. City of Virginia, 667 F2d

754 (8th Cir 1982).

       For all those reasons, Plaintiff and Counter-Defendant Sawyer respectfully submits that
                                                                  th
                                                                  24
the portion of the Court’s Memorandum and Order dated August           ordering Sawyer to “confer

with counsel for Counterclaim Plaintiff PETA and facilitate, cooperate with, assist with, and

otherwise lend any support necessary to effectuate the transfer of Joey...”, should be removed
Case: 4:16-cv-02163-CDP Doc. #: 277 Filed: 10/09/20 Page: 4 of 5 PageID #: 5268




from the Order as moot, unnecessary, and detrimental to the public interest since they command

actions to occur that are now clearly unnecessary in light of a party’s admitted knowledge that

obviates the need for such actions.

Respectfully submitted,


DATED: October 9, 2020                               GEORDIE DUCKLER, P.C.



                                                    By: s/ Geordie Duck/er
                                                    Geordie Duckler, OSB #873780
                                                    Attorney for Plaintiff and Counter-
                                                    Defendant Andrew Sawyer


Geordie Duckler, OSB #873780
9397 SW Locust St.
Tigard, Oregon 97223
Telephone: (503) 546-8052
geordied(anirnal1awpractice.com
Attorney for Plaintiff and Counter-Defendant Andrew Sawyer




                                                4
     Case: 4:16-cv-02163-CDP Doc. #: 277 Filed: 10/09/20 Page: 5 of 5 PageID #: 5269



 1                                   CERTIFICATE OF SERVICE
                                    th
                                    9
            I certify that on the        day of October 2020, the foregoing COUNTER-DEFENDANT

 3   ANDREW SAWYER’S FRCP 60(b)(5) MOTION TO MODIFY ORDER; MEMORANDUM

     OF POfNTS AND AUTHORITIES fN SUPPORT was electronically filed with the Clerk of the
 5
     Court using the CM/ECF system, by which notification of such filing was electronically sent and
 6
     served on the following:
 7

 8   Victor Essen vessen@rssclaw. corn
     Debbie Champion dchampion@rssclaw.com
            Attorneys for Plaintiffs/Co unter-Defendants
10          Connie Braun Casey and Missouri Primate Foundation

11   Martina Bernstein, MartinaBpetaf org
     Marissa Lauren Curran, mcurran@polsinelli.com
12   Jared S. Goodman, JaredG(Zpetaf.org
     James P. Martin, jmartin@polsinelli.com
 ‘
     Kelly J. Muensterman, kmuensterman@polsinelli.com
14           Attorneys for Defendants/Co iinter-Claimants
             People for the Ethical Treatment ofAnimals, Inc.
15           andAngela Scott

16

17          DATED this    th
                          9
                               day of October, 2020
18
                                                      GEORDIE DUCKLER, P.C.
19

20                                                    By:
                                                            Geordie Duckler, OSB No. 873780
21
                                                            Attorney for Plaintiff/Counter-Defendant
22                                                          Andrew Sawyer



24

25

26




                                    PAGE 1    -   CERTIFICATE OF SERVICE
